                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CUSTOM HAIR DESIGNS BY SANDY,
LLC, on behalf of themselves and all
others similarly situated; and SKIP'S                            8:17CV310
PRECISION WELDING, LLC, on behalf
of themselves and all others similarly
situated;                                              PROGRESSION ORDER

                    Plaintiffs,

      vs.

CENTRAL PAYMENT CO., LLC,

                    Defendant.



IT IS ORDERED that the parties’ joint motion to extend certain progression deadlines
(Filing No. 43) is granted. Progression is amended as follows:


   1) The deadline for completing written discovery under Rules 33, 34, and 36 of the
      Federal Rules of Civil Procedure is January 15, 2019. Motions to compel
      discovery under Rules 33, 34, and 36 must be filed by January 29, 2019.
      Note: Motions to compel shall not be filed without first contacting the chambers
      of the undersigned magistrate judge to set a conference for discussing the
      parties’ dispute.

   2) The deadlines for identifying expert witnesses expected to testify at the trial,
      (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
      (Fed. R. Civ. P. 26(a)(2)(C)), are:

             For the plaintiff(s): January 15, 2019.

             For the defendant(s): February 18, 2019.

   3) The deadlines for complete expert disclosures for all experts expected to testify
      at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
      experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

             For the plaintiff(s): February 4, 2019.
          For the defendant(s): April 2, 2019.

4) The deposition deadline is April 9, 2019.

5) The deadline for filing a motion for class certification is April 15, 2019.The
   deadline for responding to a motion for class certification is May 15, 2019, with
   any reply due May 28, 2019.

6) The parties shall comply with all other stipulations and agreements recited in
   their Rule 26(f) Report and during the initial scheduling conference before the
   court that are not inconsistent with this order.

   Dated this 11th day of October, 2018.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




                                         2
